Per Cunam.

It is impossible to distinguish this case from that of Mien v. Hawks, 13 Pick. 79, where this point was fully considered. There the witness offered, had given his receipt to the officer for the goods attached; here he is surety on the replevin bond. In both cases he is subject to a contingent liability, depending on the event of the suit. In this case the whole amount of the penalty of the replevin bond was deposited with the witness, and we cannot perceive that in any event his liability can go beyond that. He has, therefore, in this case, as the witness' had in that, a sum oí money at his own disposal, sufficient to meet and extinguish any responsibility which any event of the suit may cast upon him. ■ The distinction between an extinguishment of the interest by a release, and by a sum of money sufficient to enable the witness to extinguish it without the intervention of any other, act, was fully considered in the case cited. See Lees v. Smith, 2 Moody & Robinson, 329.

Judgment on the verdict.